

SECURITIES PURCHASE AGREEMENT

 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 1, 2009
(the “Effective Date”), is made and entered into by and among (A) Trestle
Holdings, Inc., a corporation organized under the laws of the State of Delaware
(“Trestle”); (B) MoqiZone Holdings Limited., a Cayman Islands corporation (the
“Company” or “MoqiZone Cayman”); (C) MobiZone Holdings Limited, a Hong Kong
corporation (“MobiZone Hong Kong”) (D) Cheung Chor Kiu Lawrence, an individual
(“Cheung” or the “Company Stockholder”); (E) MKM Capital Opportunity Fund Ltd.,
a corporation organized under the laws of the Cayman Islands (“MKM” or the
“Trestle Principal Stockholder”); and (F) each of the purchasers set forth on
the counterpart signature pages hereto (individually, a “Investor” and
collectively, the “Investors”).


The Company, the Company Shareholder, Trestle, MKM and the Investors are
hereinafter sometimes individually referred to herein as a “Party” and
collectively referred to herein as the “Parties.”
 
WITNESSETH:


This Agreement is being entered into with reference to the facts stated below;
each of which is deemed to be additional representations and warranties by the
Parties:
 
WHEREAS, MobiZone Holdings Limited, a corporation organized under the laws of
Hong Kong (“MobiZone HK”)  is a wholly-owned subsidiary of the Company; and
 
WHEREAS, Beijing Tai Ji Tong Gong Electronic Technology Co., Ltd., a corporation
organized under the laws of the People’s Republic of China (“Tai Ji”) has the
permission from the Communication Resource Management Office of The General
Staff Department of Communication of the People’s Liberation Army (the “PLA”) of
the People’s Republic of China (“PRC”) (the “PLA Authorization”) to license for
the exclusive use for commercial purposes 3400-3430 MHz and 3500-3530 MHz radio
frequencies belonging to the PLA (the “3.5 GHz Radio Frequency Resource”); and
 
WHEREAS, Tai Ji has, or on or before the Closing Date will have, authorized
Shenzhen Mellow Technology Limited, a corporation organized under the laws of
the People’s Republic of China (“Mellow”) to use the 3.5 GHz Radio Frequency
Resource exclusively for Internet Café use purposes only in the PRC (the
“Internet Cafe’ Authorization”); and
 
WHEREAS, Zhang Xin Hua, an individual (“Hua”)  is a shareholder of Tai Ji, and
Ling Tao, an individual (“Tao”); Ling Yong, an individual (“Yong”); Wang Yulin,
an individual (“Yulin”) are the sole shareholders of Mellow; and
 
WHEREAS, effective as of June 1, 2009, the Mobizone HK stockholders exchanged
and transferred all of the share capital and equity of Mobizone HK for 100% of
the capital stock of the Company to be held by Cheung (the “MoqiZone Exchange
Agreement”); and
 
WHEREAS, effective as of February 15, 2009, all of the Company’s stockholders
entered into a share exchange agreement (the “Trestle Exchange Agreement”) with
Trestle, whose common stock, par value $0.001 per share (the “Trestle Common
Stock”) currently trades on the FINRA OTC Bulletin Board under the symbol TLHO,
pursuant to which on the Initial Closing Date, all of the Company’s shareholders
will exchange 100% of the issued and outstanding shares of the Company for
10,743 shares of Series B convertible preferred stock of Trestle (the “Series B
Preferred Stock”) that will automatically be converted into 10,743,000 shares of
Trestle Common Stock, or such other number of shares of Trestle Common Stock as
shall represent 95% of the outstanding Trestle Common Stock, after giving effect
to (i) consummation of the “Trestle Reverse Split” (as hereinafter defined), and
(ii) consummation of such share exchange; and

 
- 1 -

--------------------------------------------------------------------------------

 

WHEREAS, this Agreement has been entered into pursuant to the terms of a
Confidential Offering Memorandum dated February 15, 2009 (the “Memorandum”), and
shall be governed by the terms of such Memorandum; and unless otherwise
separately defined herein, all capitalized terms used in this Agreement shall
have the same meaning as is set forth in the Memorandum; and
 
WHEREAS, the Company, Trestle and the Investors are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by the rules and regulations as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”); and
 
WHEREAS, subject to the over-allotment rights set forth in Section 7h of this
Agreement, the Investors desire to purchase the Company and Trestle desires to
issue and sell, upon the terms and subject to the conditions set forth in this
Agreement, a minimum of 400 and a maximum of 800 units of securities (the
“Units”), consisting of:
 
(a)           a minimum of (U.S.) $4,000,000 and a maximum of (U.S.) $8,000,000
aggregate principal amount 8% Exchangeable notes of the Company and MobiZone
Hong Kong due on or before March 31, 2011 and in the form of Exhibit “A” annexed
hereto and made a part hereof (the “Notes”);
 
(b)           three (3) year Class A callable warrants to purchase a minimum of
1,111,111 and a maximum of 2,222,222 shares of Trestle Common Stock, at an
exercise price of $2.50 per share, and in the form of Exhibit “B” annexed hereto
and made a part hereof (the “Class A Warrants”); and
 
(c)           three (3) year Class B non-callable warrants (the “Class B
Warrants”) to purchase a minimum of 1,111,111 and a maximum of 2,222,222 shares
of Trestle Common Sock at an exercise price of $3.00 per share, and in the form
of Exhibit “C” annexed hereto and made a part hereof (the “Class B Warrants,”
and together with the Class A Warrants, collectively referred to herein as the
“Warrants”); and
 
WHEREAS, each full Unit shall consist of (a) $10,000 principal amount of Notes,
(b) Class A Warrants to purchase 2,778 shares of Trestle Common Stock, and (c)
Class B Warrants to purchase 2,778 shares of Trestle Common Stock, as provided
herein (collectively, the “Securities”); and
 
WHEREAS, upon the filing with the Secretary of State of the State of Delaware of
the “Trestle Amended Charter” and the “Series A Preferred Certificate of
Designations” (as those terms are hereinafter defined), the Notes shall
automatically, and without any further action on the part of the holders
thereof, be deemed to be cancelled and exchanged for that number of shares of
Series A Voting Convertible Preferred Stock of Trestle determined by dividing
(a) the aggregate principal amount of Notes cancelled, by (b) the $1,000 per
share liquidation or stated value of such Series A Voting Convertible Preferred
Stock, and containing the rights, privileges and designations set forth in the
Series A Preferred Certificate of Designations annexed as Exhibit “D-1” to the
Memorandum (the “Series A Preferred Stock”); and
 
WHEREAS, each of the Investors wishes to purchase, upon the terms and conditions
stated in this Agreement, such number of Units and principal amount of Notes and
number of Warrants as is set forth immediately below his or its name on the
counterpart signature pages hereto; and

 
- 2 -

--------------------------------------------------------------------------------

 

WHEREAS, contemporaneous with the execution and delivery of this Agreement,
Trestle and the Company are executing and delivering a Registration Rights
Agreement, in the form annexed to the Memorandum (the “Registration Rights
Agreement”), pursuant to which Trestle and the Company have each agreed to
provide certain registration rights under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws; and
 
WHEREAS, the net proceeds of the sale of the Units is being contributed by the
Company to the Subsidiaries (as defined herein) to be used for the purposes
described in this Agreement; and
 
NOW THEREFORE, the Parties hereto do each severally (and not jointly) hereby
agree as follows:
 
1.           Authorization and Purchase and Sale of Securities; Terms of the
Offering; Certain Definitions; and Covenants of the Parties.
 
a.         Authorization of Units.  The Company and Trestle have each authorized
the issue and sale of the Units, and the related Notes and Warrants.
 
b.         Purchase of Units.  Subject to the terms and conditions of this
Agreement:
 
(i)           on or before May 31, 2009 (the “Initial Closing Date”), subject to
extension of such date by the Company to a date not later than June 16, 2009,
the Company, MobiZone Hong Kong and Trestle shall issue and sell to those
Investors subscribing for such Units on or before the Initial Closing Date not
less than 400 Units for (U.S.) $4,000,000, and such Investors severally agrees
to purchase from the Company, MobiZone Hong Kong and Trestle such principal
amount of Notes and such number of Class A Warrants and Class B Warrants to
purchase Trestle Common Stock as is or shall be set forth immediately below such
Investors’ names on the signature pages hereto (the Minimum Offering”); and
 
(ii)          at various times between the Initial Closing Date completion of
the Minimum Offering and June 16, 2009 (the “Outside Closing Date”), the
Company, MobiZone Hong Kong and Trestle shall issue and sell to those Investors
subscribing for such Units at various times on or before the Outside Closing
Date up to an additional 400 Units for up to (U.S.) $4,000,000 (subject to
increase as provided below), and such Investors severally agree to purchase from
the Company and MobiZone Hong Kong such principal amount of Notes and from
Trestle such number of Class A Warrants and Class B Warrants to purchase Trestle
Common Stock as is or shall be set forth immediately below such Investors’ names
on the signature pages hereto.
 
(iii)         The sale of all 800 Units for an aggregate of (U.S.) $8,000,000 by
a date that shall be on or before the Outside Closing Date is hereinafter
sometimes referred to as the “Maximum Offering.”  Notwithstanding the foregoing,
the Company and Trestle shall have the right to increase such Maximum Offering
and sell between the Initial Closing Date and the Outside Closing Date, as much
as 200 additional Units for up to (U.S. $2,000,000, thereby increasing the
Offering to up to an aggregate of 1,000 Units for an aggregate of (U.S.)
$10,000,000, all as set forth in Section 7h of this Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 

c.         Terms of Offering of the Units.   The offering of the Units are
subject to the following terms and conditions:
 
(i)           In the event that a minimum of 400 Units are not subscribed to and
fully paid for on or before the Initial Closing Date, the offering of Units
shall terminate, and all funds subscribed for shall be returned to Investors
without interest or deduction.
 
(ii)           Subject to the foregoing, the offering of Units shall continue
until the earlier to occur of (A) completion of the Maximum Offering, or (B) the
Outside Closing Date, and periodic closings may be held, not more often than
once every two weeks, as additional Units are sold between the Initial Closing
Date and the Outside Closing Date until the maximum of 800 Units have been
subscribed to and fully paid for.
 
d.         Form of Payment.  On the Initial Closing Date, and on each subsequent
Closing Date (i) each Investor shall pay the purchase price for the Notes and
the Warrants to be issued and sold to it or him (the “Purchase Price”) by check
or wire transfer of immediately available funds, in accordance with the payment
instructions set forth in the Memorandum and in this Agreement, against delivery
of the Notes in the principal amount equal to the Purchase Price and the number
of Warrants as is set forth immediately below such Investor’s name on the
signature pages hereto, and (ii) the Company and Trestle shall deliver such
Notes and Warrants duly executed by the Company and Trestle, to such Investor,
against delivery of such Purchase Price.
 
e.         Closing Dates.  Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 5 and Section 6 below, the dates and
times of the issuance and sale of the Notes and the Warrants shall be as set
forth in Section 1(b) and Section 1(c) of this Agreement.  The initial closing
of the transactions contemplated by this Agreement (the “Initial Closing”) shall
occur on the Initial Closing Date and subsequent closings shall be held at such
times and such location as shall be determined by the Company up to and
including the Outside Closing Date.  The Initial Closing Date, the Outside
Closing Date, and the date of each additional closing held during the period
between the Initial Closing Date and the Outside Closing Date is sometimes
individually referred to herein as a “Closing Date” and collectively referred to
herein as a “Closing Dates.”
 
f.             Certain Definitions.    In addition to the other terms defined
herein, as used in this Agreement, the following capitalized terms shall have
the meanings set forth below.
 
(i)           Affiliate – shall have the same meaning as that term is defined in
Rule 405 as promulgated under the Securities Act.
 
(ii)          Business Day - shall mean any day other than Saturday or Sunday or
any other day when Citibank NA, New York, New York, is not open for business.
 
(iii)        Company or MoqiZone Cayman - shall mean MoqiZone Holdings Limited,
a Cayman Island corporation,
 
(iv)         Conversion Shares – shall mean the shares of Trestle Common Stock
issuable upon conversion of the Series A Preferred Stock and the Series B
Preferred Stock.
 
(v)           MoqiZone PRC – shall mean MoqiZone (Shanghai) Information
Technology Company Limited, a corporation organized under the laws of the PRC.

 
- 4 -

--------------------------------------------------------------------------------

 

(vi)         MoqiZone Corporations – shall mean the collective reference to the
Company, Mobizone HK and MoqiZone PRC.
 
(vii)        MoqiZone Group – shall mean the collective reference to Cheung and
the MoqiZone Corporations.
 
(viii)       Notes - shall mean the maximum $8,000,000 principal amount of 8%
Exchangeable Notes of the Company due on or before March 31, 2011 in the form
annexed hereto as Exhibit “A” and made a part hereof.
 
(ix)         Person - shall mean any individual, corporation, limited liability
company, partnership, association, trust or other entity, government agency or
organization.
 
(x)           Series A Preferred Stock - shall mean the maximum 8,000 shares of
Series A Convertible Preferred Stock of Trestle, $0.001 par value per share,
that shall: (A) have a stated liquidation value of $1,000.00 per share (the
“Series A Preferred Stock Stated Value”); (B) be convertible, at any time after
issuance and at the option of the holder, into shares of Trestle Common Stock on
the basis of each shares of Series A Preferred Stock being convertible into
555.55 shares of Trestle Common Stock, at a conversion price of $1.80 per share
(the “Series A Preferred Conversion Rate”); and (C) contain the rights,
privileges and designations set forth in the certificate of designations (the
“Series A Preferred Certificate of Designations”) annexed hereto as Exhibit
“D-1” annexed hereto and made a part hereof.
 
(xi)           Series B Preferred Stock - shall mean the 10,743 shares of Series
B Convertible Preferred Stock of Trestle, $0.001 par value per share, that
shall: (A) have a stated liquidation value of $1,000.00 per share (the “Series B
Preferred Stock Stated Value”); (B) be automatically converted into shares of
Trestle Common Stock not later than 10 days following consummation of the
Trestle Reverse Split, on the basis of each share of Series B Preferred Stock
being converted into 1,000 shares of Trestle Common Stock (the “Series A
Preferred Conversion Rate”); and (C) contain the rights, privileges and
designations set forth in the certificate of designations (the “Series B
Preferred Certificate of Designations”) annexed hereto as Exhibit “D-2” annexed
hereto and made a part hereof.
 
(xii)        SEC - shall mean the United States Securities and Exchange
Commission.
 
(xiii)       Securities Act - shall mean the United States Securities Act of
1933, as amended.
 
(xiv)       Subsidiary - shall mean any “significant subsidiary” or “subsidiary”
(as such terms are defined in the SEC’s Rule 1-02 of Regulation S-X as
promulgated under the Securities Act.
 
(xv)         Trestle - shall mean: (i) prior to the consummation of the
transactions contemplated by the Trestle Exchange Agreement, Trestle Holdings,
Inc., a Delaware corporation, and (ii) on and after consummation of the
transactions contemplated by the Trestle Exchange Agreement, Trestle Holdings,
Inc. (to be renamed “MoqiZone Holding Corporation”) and its consolidated direct
and indirect wholly-owned subsidiaries, including, without limitation, the
Company, Mobizone HK and MoqiZone PRC.
 
(xvi)        Trestle Common Stock – shall mean the shares of common stock of
Trestle, $0.001 par value per share, authorized for issuance pursuant to the
Trestle Certificate of Incorporation.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(xvii)      Trestle Certificate of Incorporation – shall mean the certificate of
incorporation of Trestle, as amended and restated on the Initial Closing Date
and as of the Outside Closing Date.
 
(xviii)     Trestle Reverse Split – shall mean the one-for-254.5 reverse split
of the outstanding Trestle Common Stock, which shall reduce the aggregate number
of issued and outstanding shares of Trestle Common Stock from 179,115,573 shares
of Common Stock to 703,794 shares of Common Stock.
 
(xix)       Warrants - shall mean the collective reference to:
 
(A)           three (3) year Class A callable warrants to purchase, at an
exercise price of $2.50 per share (the “Class A Warrant Exercise Price”), that
number of shares of Trestle Common Stock as shall equal (i) 50% of the principal
amount of Notes purchased by each Investor, divided by (ii) the Class A Warrant
Exercise Price, and in the form attached hereto as Exhibit “B” annexed hereto
(the “Class A Warrants”);
 
(B)           three (3) year Class B non-callable warrants to purchase, at an
exercise price of $3.00 per share (the “Class B Warrant Exercise Price”), that
number of shares of Trestle Common Stock as shall equal (i) 50% of the principal
amount of Notes purchased by each Investor, divided by (ii) the Class B Warrant
Exercise Price and in the form of Exhibit “C” annexed hereto (the “Class B
Warrants”); and
 
(C)           the Placement Agent Warrants hereinafter described.
 
(xx)        Warrant Shares – shall mean the shares of Trestle Common Stock
issuable upon exercise of the Warrants.
 
(xxi)       Underlying Shares – shall mean the collective reference to the
Conversion Shares and the Warrant Shares.
 
g.            Escrow of Funds.    Pending the Initial Closing, all funds
received from Investors subscribing to the Units will be held in escrow by
Wilmington Trust Company, Wilmington, Delaware, as escrow agent, all in
accordance with the Escrow Agreement annexed hereto as Exhibit “E” and made a
part hereof (the “Escrow Agreement”).

 
- 6 -

--------------------------------------------------------------------------------

 

2.           Representations and Warranties of Each Investor.  Each Investor
severally (and not jointly) represents and warrants solely as to such Investor
that:
 
a.           Investment Purpose.  As of the date hereof and the Closing Date the
Investor is purchasing the Notes, the Warrants, the Series A Preferred Stock
(issued in exchange for the Note) and the shares of Trestle Common Stock
issuable upon conversion of the Series A Preferred Stock (the “Conversion
Shares”) and upon exercise of the Warrants (the “Warrant Shares” and
collectively with the Conversion Shares, the Notes, the Series A Preferred Stock
and the Warrants, the “Securities”) for its own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act; provided,
however, that by making the representations herein, the Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
(i)           Accredited Investor / Non U.S. Person Status.  The Investor is
either (i) an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act (an “Accredited Investor”); or (ii)  is
not a U.S. Person (as defined for purposes of Regulation S) and such Investor is
not acquiring the Securities for the account or benefit of a U. S. Person.
Further, if purchased pursuant to Regulation S, each such Investor acknowledges
that the Securities have not been registered under the Securities Act and may
not be offered or sold in the United States or to U.S. Persons (other than
distributors, as defined in Rule 902 of the Securities Act) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.
 
b.           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
c.           Information.  The Investor and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the MoqiZone Group and information relating to the offer and
sale of the Securities which have been requested by the Investor or its
advisors.  Neither such inquiries nor any other due diligence investigation
conducted by the Investor or any of its advisors or representatives shall
modify, amend or affect the Investor’s right to rely on the representations and
warranties of the MoqiZone Group and the Corporate Parties contained in Section
3 below.  The Investor understands that its investment in the Securities
involves a significant degree of risk.  The Investor further represents to the
Company that the Investor’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Investor and its representatives.
 
d.           Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

 
- 7 -

--------------------------------------------------------------------------------

 

e.           Transfer or Resale.  The Investor understands that except as
provided in the Registration Rights Agreement, the sale or re-sale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities may not be transferred
unless (i) the Securities are sold pursuant to an effective registration
statement under the Securities Act, (ii) in accordance with the provisions of
Regulation S, (iii) the Investor shall have delivered to the Company an opinion
of counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be reasonably acceptable to the Company,
(iv) the Securities are sold or transferred to an “affiliate” (as defined in
Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Investor who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 2(f) and who is an Accredited Investor,
(v) the Securities are sold pursuant to Rule 144, or (vi) the Securities are
sold pursuant to Regulation D under the Securities Act (or a successor rule)
(“Regulation D”).  Each Investor acknowledges that hedging transactions
involving the Securities may not be conducted unless in compliance with the
Securities Act.  Notwithstanding the foregoing or anything else contained herein
to the contrary, the Securities may be pledged as collateral in connection with
a bona fide margin account or other lending arrangement.
 
f.           Legends.  The Investor understands that the Notes, the Series A
Preferred Stock and the Warrants shall bear a restrictive legend in the form as
set forth below, respectively.  The Investor understands that, until such time
as the resale of the Conversion Shares and the Warrant Shares (collectively, the
“Underlying Shares”) have been registered under the Securities Act as
contemplated by the Registration Rights Agreement or otherwise may be sold
pursuant to Rule 144, Regulation D or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Underlying Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates evidencing such Securities):
 
“Neither the offer nor sale of this Note has been registered under the
Securities Act of 1933, as amended, (the “Act”).  This Note may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under the Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under the Act or unless sold pursuant to Rule 144
or Regulation D under the Act.”
 
 “Neither the offer nor sale of the securities represented by this certificate
has been registered under the Securities Act of 1933, as amended, (the
“Act”).  The securities may not be sold, transferred or assigned in the absence
of an effective registration statement for the securities under the Act, or an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, that registration is not required under the
Act or unless sold pursuant to Rule 144 or Regulation D under the Act.”
 
or, if the Units are purchased pursuant to Regulation S, the Notes, the Series A
Preferred Stock and the Warrants shall contain the following legend, with
language in parenthesis to be included in the Warrants:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD (EXERCISED) IN THE UNITED STATES (BY OR ON BEHALF OF ANY U.S. PERSON)
UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.  TRANSFERS OF THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION.  FURTHER, HEDGING TRANSACTIONS WITH REGARD TO THE SHARES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


 
- 8 -

--------------------------------------------------------------------------------

 

g.         Residency.  The Investor is a resident of the jurisdiction set forth
immediately below such Investor’s name on the signature pages hereto.
 
h.           Restrictions on
Conversions.                                                                The
Investor shall not convert into Common Stock any Series A Preferred Stock or
exercise any Warrants held by such Investor if the effect of such conversion(s)
or exercise(s) shall result in such Investor “beneficially owning” (as defined
in Rule 13d-3 under the Exchange Act) more than 9.99% of the outstanding Common
Stock of the Company.
 
i        Experience of Investor.  The Investor, either alone or together with
his or its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Investor is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.


            j.        General Solicitation.  The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


3.           Representations and Warranties
 
A.           By the Company The Company makes the following representations and
warranties to each Investor:
 
 
a.
Organization and Qualification.

 
(i)              The Company and its subsidiaries are each a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  The Company was formed on February 24, 2009 solely for
the purpose of owning the share capital of the Company and has conducted no
material operations to date and Mobizone HK was formed on August 29, 2007 solely
for the purpose of acquiring the share capital of the Company and has conducted
no material operations to date.  The MoqiZone Corporations are each duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.
 
(ii)              “Material Adverse Effect” means any material adverse effect on
the business, operations, assets, financial condition or prospects of the
MoqiZone Corporations, when taken as a consolidated whole, or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.

 
- 9 -

--------------------------------------------------------------------------------

 

b.         Share Ownership.  Upon consummation of the transactions contemplated
by the MoqiZone Exchange Agreement, the Company will own 100% of the capital
stock of Mobizone HK and Mobizone HK will own 100% of the capital stock of
MoqiZone (Shanghai) Information Technology Company Limited, a corporation
organized under the laws of the People’s Republic of China (“MoqiZone PRC”).
Upon consummation of the transactions contemplated by the Trestle Exchange
Agreement, Trestle will own 100% of the capital stock of the Company, the
Company will own 100% of the capital stock of Mobizone HK and Mobizone HK will
own 100% of the capital stock of MoqiZone PRC. As at the date hereof, and as at
the consummation of the MoqiZone Exchange Agreement and the Trestle Exchange
Agreement (collectively, the “Exchange Agreements”), the outstanding shares of
capital stock or similar equity interests of such MoqiZone Corporations will
have been validly issued, fully paid and non-assessable.  Upon the consummation
of the Exchange Agreements, such shares shall be owned free and clear of any
lien, claim, mortgage, charge, restriction, pledge, security interest, option,
lease or sublease, claim, right of any third party, easement, encroachment or
encumbrance or any other right or adverse interest (“Liens”).
 
c.         Authorization; Enforcement.  Each of the applicable MoqiZone
Corporations has all requisite corporate power and authority to enter into and
perform and/or deliver this Agreement, the Notes, the Registration Rights
Agreement, and the Escrow Agreement (collectively, the “MoqiZone Group
Documents”) and to consummate the transactions contemplated hereby and thereby
and to issue the Securities, in accordance with the terms hereof and
thereof.  The execution and delivery of the MoqiZone Group Documents by each
applicable MoqiZone Corporation and the consummation by it of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Notes have been duly authorized by the Company’s Board of Directors and no
further consent or authorization of the Company, its Subsidiaries, Board of
Directors, or its shareholders is required. This Agreement has been duly
executed and delivered by each of the MoqiZone Corporations by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other Documents
executed in connection herewith and bind each of the applicable MoqiZone
Corporations accordingly.  This Agreement constitutes, and upon execution and
delivery by the applicable MoqiZone Corporation the other Documents and
Securities, each of such instruments will constitute, a legal, valid and binding
obligation of the applicable MoqiZone Corporations enforceable against each such
MoqiZone Corporation in accordance with its terms.
 
d.         No Conflicts.  The execution, delivery and performance of this
Agreement and the other Documents by the application MoqiZone Corporations that
are Party hereto and thereto and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities and the issuance and reservation for issuance of the Underlying
Shares) will not (i) conflict with or result in a violation of any provision of
the certificate of incorporation, or articles of associate as amended (the
“Articles”) of any of the MoqiZone Corporations or the by-laws, as amended, (the
“By-laws”) of any of the MoqiZone Corporations, or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or instrument to which any of the MoqiZone
Corporations is a Party or is otherwise bound or is a beneficiary, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal, state and foreign securities laws and regulations and
regulations of any self-regulatory organizations to which any of the MoqiZone
Corporations or their its securities are subject) applicable to any of the
MoqiZone Corporations or by which any property or asset of any of the MoqiZone
Corporations is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect).  None of
the MoqiZone Corporations is in violation of its Articles, By-laws or other
organizational documents and none of the MoqiZone Corporations is in default
(and no event has occurred which with notice or lapse of time or both could put
the any of the MoqiZone Corporations in default) under, and none of the MoqiZone
Corporations have taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which any of the MoqiZone Corporations
is a Party or by which any property or assets of any of the MoqiZone
Corporations is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.  The
businesses of the MoqiZone Corporations, if any, are not being conducted in
violation of any law, ordinance or regulation of any governmental entity
material to the business of such MoqiZone Corporations.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable laws of the PRC, Bermuda and Hong Kong, neither the Company nor its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third Party, in
order for the execution, delivery or performance of any of its obligations under
this Agreement and the other Documents in accordance with the terms hereof or
thereof, or to issue and sell the Notes, Series A Preferred Stock and the
Warrants in accordance with the terms hereof and to issue the Conversion Shares
upon conversion of the Series A Preferred Stock and/or the Warrant Shares upon
exercise of the Warrants.  Except for the filing and effectiveness of the
Information Statement, and the filing with the Secretary of State of the State
of Delaware of the Amended Charter and the Series A Certificate of Designations,
all consents, authorizations, orders, filings and registrations which any of the
MoqiZone Corporations is required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the date hereof.

 
- 10 -

--------------------------------------------------------------------------------

 

e.         Capitalization.    The authorized, issued and outstanding share
capital of each of the MoqiZone Corporations as at the date of this Agreement
and as at the Initial Closing Date is as set forth on Schedule 3(e) to this
Agreement.
 
f.         Financial Information.  The Company was formed solely for the purpose
of owning the share capital of the Company and has conducted no material
operations to date.  Mobizone HK was formed solely for the purpose of acquiring
the share capital of MoqiZone PRC and has conducted no material operations to
date. On or before the Closing Date, the Company shall have audited financial
statements of MoqiZone PRC as of December 31, 2007 and 2008, and for the
respective fiscal years then ended (the “MoqiZone Financial Statements”).  The
MoqiZone Financial Statements present fairly, in all material respects, the
assets and liabilities (whether accrued, absolute, contingent or otherwise) of
MoqiZone PRC, on a consolidated basis, as of the respective dates thereof, and
the results of operations and statement of cash flows of MoqiZone PRC during the
periods covered thereby, in all material respects and have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods indicated.
 
g.         Absence of Certain Changes.  Since September 30, 2008, there has been
no material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations or prospects of the MoqiZone Corporations.
 
h.         Absence of Litigation.  There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of any
executive officer of any of the MoqiZone Corporations, threatened against or
affecting any of the MoqiZone Corporations, or their officers or directors in
their capacity as such, that could have a Material Adverse Effect.  No executive
officer of any of the MoqiZone Corporations have knowledge of any facts or
circumstances which might give rise to any of the foregoing.
 
i.         Patents, Copyrights, Trademarks.
 
(i)              The Company owns or possesses the requisite licenses or rights
to use all patents, patent applications, patent rights, inventions, know-how,
trade secrets, trademarks, trademark applications, service marks, service names,
trade names and copyrights (“Intellectual Property”) necessary to enable it to
conduct its business as now operated; there is no claim or action by any Person
pertaining to, or proceeding pending, or to the knowledge of any executive
officer of the MoqiZone Corporations threatened, which challenges the right of
the Company with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, to the knowledge of any executive
officer of the MoqiZone Corporations, as presently contemplated to be operated
in the future); to the knowledge of any executive officer of the MoqiZone
Corporations, neither MoqiZone PRC’s current and intended products, services and
processes infringe on any Intellectual Property or other rights held by any
Person; and no executive officer of the MoqiZone Corporations have knowledge of
any facts or circumstances which might give rise to any of the foregoing.  The
Company possesses all Copyrights, Patents, Trademarks, Copyright Licenses,
Patent Licenses or Trademark Licenses, each as defined herein that are necessary
to conduct its business as now operated (and, to the knowledge of any executive
officer of the MoqiZone Corporations, as presently contemplated to be operated
in the future).

 
- 11 -

--------------------------------------------------------------------------------

 

(ii)              “Copyrights” shall mean (i) copyrights, whether registered or
unregistered, held pursuant to the laws of the United States, any State thereof,
China or any other country; (ii) registrations, applications and recordings in
the United States Copyright Office or in any similar office or agency of the
United States, any State thereof or any other country, including China; (iii)
any continuations, renewals or extensions thereof; (iv) any registrations to be
issued in any pending applications; (v) prior versions of works covered by
copyright and all works based upon, derived from or incorporating such works;
(vi) income, royalties, damages, claims and payments now and hereafter due
and/or payable with respect to copyrights, including, without limitation,
damages, claims and recoveries for past, present or future infringement; (vii)
rights to sue for past, present and future infringements of any copyright;
(viii) any rights in any material which is copyrightable or which is protected
by common law, United States copyright laws or similar laws, or any law of any
State or country, including China, and (ix) any other rights corresponding to
any of the foregoing rights throughout the world.
 
(iii)              “Copyright License” shall mean any agreement, written or
oral, granting any right in or to any Copyright or Copyright registration,
including, without limitation, licenses for the exclusive right to use a
copyright owned by a third Party.
 
(iv)              “Patents” shall mean (i) letters patent of the United States,
China or any other country, all registrations and recordings thereof and all
applications for letters patent of the United States, China or any other
country, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country,
including China; (ii) reissues, divisions, continuations, renewals,
continuations in part or extensions thereof; (iii) petty patents, divisionals
and patents of addition; (iv) patents to issue in any such applications; (v)
income, royalties, damages, claims and payments now and hereafter due and/or
payable with respect to patents, including, without limitation, damages, claims
and recoveries for past, present or future infringement; and (vi) rights to sue
for past, present and future infringements of any patent.
 
(v)              “Patent License” shall mean any agreement, whether written or
oral, granting any right with respect to any Patent.
 
(vi)              “Trademarks” shall mean (i) trademarks, tradenames, corporate
names, company names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature,
registrations and recordings thereof and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country,
including China (collectively, the "Marks"); (ii) any reissues, extensions or
renewals thereof, (iii) income, royalties, damages, claims and payments now and
hereafter due and/or payable with respect to the Marks, including, without
limitation, damages, claims and recoveries for past, present or future
infringement and (v) rights to sue for past, present and future infringements of
the Marks.

 
- 12 -

--------------------------------------------------------------------------------

 

(vii)              “Trademark License” shall mean any agreement, written or
oral, granting any right in and to any Trademark or Trademark registration.
 
j.         PLA Authorization and Internet Cafe’ Authorization.   The PLA
Authorization remains in full force and effect, and Tai Ji possesses all right,
title and interest in and to the PLA Authorization.  No event has occurred
which, with the passage of time, the giving of notice or both, would constitute
a breach, default or event of default by Tai Ji under the PLA
Authorization.  Neither Tai Ji nor any other member of the MoqiZone Group has
received any written notice from any governmental agency or department of the
PRC or from the PLA that would reasonably lead such Person to believe that the
PLA Authorization will not be renewed.  On or before the Initial Closing Date,
Tai Ji shall have issued to Mellow, the Internet Cafe’ Authorization.  On each
occasion that the Company opens a new city in the People’s Republic of China for
WiMAX transmission to Internet cafés, Tai Ji, and Mellow shall, pursuant to the
Internet Café’ Authorization, directly authorize the Company or any new direct
or indirect Subsidiary of the Company to have the exclusive rights to use the
3.5 GHz Radio Frequency Resource for Internet cafés in such cities.
 
k.         Tax Status.  Each of the MoqiZone Corporations have made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the MoqiZone Corporations have set aside on its
Financial Statements provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its Financial Statements provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and none of the executive officers of the MoqiZone Corporations
know of any basis for any such claim.  None of the MoqiZone Corporations have
executed a waiver with respect to the statute of limitations relating to the
assessment or collection of any foreign, federal, state or local tax.  None of
the MoqiZone Corporation’s tax returns is presently being audited by any taxing
authority.
 
l.         Permits; Compliance.  Each of the MoqiZone Corporations is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Permits”), and there is no
action pending or, to the knowledge of any executive officer of the MoqiZone
Corporations, threatened regarding suspension or cancellation of any of the
Permits.  None of the MoqiZone Corporations is in conflict with, or in default
or violation of, any of the Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Since September 30, 2008, none of
the MoqiZone Corporations have received any notification with respect to
possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 
- 13 -

--------------------------------------------------------------------------------

 

m.         Environmental Matters.  There are, with respect to the MoqiZone
Corporations, no past or present violations of Environmental Laws (as defined
below), releases of any material into the environment, actions, activities,
circumstances, conditions, events, incidents, or contractual obligations which
may give rise to any common law environmental liability or any liability under
any environmental laws of China or other country in which the MoqiZone
Corporations conduct business, and none of the MoqiZone Corporations have
received any notice with respect to any of the foregoing, nor is any action
pending or, to the knowledge of any executive officer of the MoqiZone
Corporations, threatened in connection with any of the foregoing.  The term
“Environmental Laws” means all laws relating to pollution or protection of human
health or the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata), including, without
limitation, laws relating to emissions, discharges, releases or threatened
releases of chemicals, pollutants contaminants, or toxic or hazardous substances
or wastes (collectively, “Hazardous Materials”) into the environment, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.  Other than
those that are or were stored, used or disposed of in compliance with applicable
law, no Hazardous Materials are contained on or about any real property
currently owned, leased or used by any of the MoqiZone Corporations, and no
Hazardous Materials were released on or about any real property previously
owned, leased or used by any of the MoqiZone Corporations during the period the
property was owned, leased or used by such MoqiZone Corporations, except in the
normal course of their businesses.  There are no underground storage tanks on or
under any real property owned, leased or used by any of the MoqiZone
Corporations that are not in compliance with applicable law.
 
n.         Title to Property.  Each of the MoqiZone Corporations have good and
marketable title to all real property or holds under valid leases or other
rights to use all real property, plants, machinery and equipment necessary for
the conduct of the business of each of the MoqiZone Corporations as presently
conducted and good and marketable title to all personal property owned by them
which is material to the business of such MoqiZone Corporations, in each case
free and clear of all Liens and defects except such as would not have a Material
Adverse Effect.  Any real property and facilities held under lease by the
MoqiZone Corporations are held by them under valid, subsisting and enforceable
leases with such exceptions as would not have a Material Adverse Effect.
 
o.         Insurance.  Each of the MoqiZone Corporations are insured by insurers
of recognized financial responsibility against such losses and risks, including
casualty and liability insurance, and in such amounts as management of such
MoqiZone Corporations believes to be prudent and customary in the businesses in
which the MoqiZone Corporations are engaged.  No executive officer of any of the
MoqiZone Corporations have any reason to believe that its MoqiZone Corporation
will not be able to renew their existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue such businesses at a cost that would not have a Material
Adverse Effect.
 
p.         Solvency.  Each of the MoqiZone Corporations (after giving effect to
the transactions contemplated by this Agreement) is solvent (i.e., its assets
have a fair market value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured).  Each of
the MoqiZone Corporations (after giving effect to the transactions contemplated
by this Agreement) has the ability to pay its debts from time to time incurred
in connection therewith as such debts mature.
 
q.         No Brokers.  Except as set forth in the Memorandum with respect to
the payment of the brokerage commissions and transaction fees the placement
agent (the “Placement Agent”) and to other broker dealers that are registered to
engage in such activities in the United States, none of the MoqiZone
Corporations has taken any action which would give rise to any claim by any
Person for brokerage commissions, transaction fees or similar payments relating
to this Agreement or the transactions contemplated hereby.

 
- 14 -

--------------------------------------------------------------------------------

 

r.         Disclosure.  All information relating to or concerning the MoqiZone
Corporations set forth in this Agreement and otherwise provided to the Investors
in connection with the transactions contemplated hereby is true and correct in
all material respects and has not omitted to state any material fact necessary
in order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the MoqiZone Corporations or
its or their business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement but which has not been so publicly announced or
disclosed.
 
B.           By Trestle and MKM.    Each of Trestle and MKM make the following
representations and warranties to each Investor:
 
a.      Organization and Qualification.
 
(i)              Each of Trestle and MKM is a corporation or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted.  Each of Trestle and MKM are each duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership or use of property or the nature of the business conducted
by it makes such qualification necessary except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.
 
(ii)              “Material Adverse Effect” means any material adverse effect on
the business, operations, assets, financial condition or prospects of Trestle or
MKM, or on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith.
 
b.         Stock Ownership.  Upon consummation of the Trestle Exchange Agreement
 
(i)           Trestle will own 100% of the capital stock of the Company; the
Company will own 100% of the capital stock of Mobizone HK, and the Mobizone HK
will own 100% of the capital stock of MoqiZone PRC;
 
(ii)           the Company’s shareholders will, in the aggregate, own 95% of the
issued and outstanding Trestle Common Stock, on a fully-diluted basis, (A) after
giving effect to the exercise of all outstanding options and warrants to
purchase Trestle Common Stock, and the conversion into Trestle Common Stock of
all Trestle notes that are or may be issued and outstanding as at the Initial
Closing Date, but (B) before giving effect to the issuance of any Underlying
Shares (the “Trestle Fully-Diluted Common Stock”);
 
(iii)           the outstanding shares of capital stock or similar equity
interests of Trestle will have been validly issued, fully paid and
non-assessable; and
 
(iv)           the shares of Trestle Fully-Diluted Common Stock issued to the
Company’s shareholders under the Trestle Exchange Agreement shall be owned free
and clear of any lien, claim, mortgage, charge, restriction, pledge, security
interest, option, lease or sublease, claim, right of any third Party, easement,
encroachment or encumbrance or any other right or adverse interest (“Liens”).

 
- 15 -

--------------------------------------------------------------------------------

 

c.         Authorization; Enforcement.  Trestle has all requisite corporate
power and authority to enter into and perform and/or deliver this Agreement, the
Notes, the Certificate of Designations in respect of the Series A Preferred
Stock, the Warrants, the Registration Rights Agreement, and the Escrow Agreement
(collectively, the “Trestle Documents”) and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof.  The execution and delivery of the Trestle
Documents by Trestle and the consummation by it of the transactions contemplated
hereby and thereby (including without limitation, the issuance of the Notes and
the Warrants and the issuance and reservation for issuance of the Series A
Preferred Stock, the Series B Preferred Stock, the Conversion Shares issuable
upon conversion of the Series A Preferred Stock, he Series B Preferred Stock and
the Warrant Shares issuable upon exercise of the Warrants) have been duly
authorized by Trestle’s Board of Directors and, except for the mailing of the
Information Statement to Trestle stockholders after approval of the contents
thereof by the SEC, no further consent or authorization of Trestle, its Board of
Directors, or its shareholders is required. This Agreement has been duly
executed and delivered by each of Trestle and MKM by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other Trestle
Documents executed in connection herewith and bind each of Trestle and MKM
accordingly.  This Agreement constitutes, and upon execution and delivery by
Trestle and MKM and the other Trestle Documents and Securities, each of such
instruments will constitute, a legal, valid and binding obligation of Trestle am
MKM, as applicable, enforceable against each of them in accordance with its
terms.
 
d.         Issuance of Underlying Shares.  The Underlying Shares are duly
authorized and reserved for issuance and, upon conversion of the Series A
Preferred Stock and/or Series B Preferred Stock into Conversion Shares and/or
the exercise of the Warrants for Warrant Shares in accordance with their
respective terms and payment of the consideration set forth in the Warrants,
will be validly issued, fully paid and non-assessable, and free from all taxes
and Liens with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of other shareholders and will not
impose personal liability upon the holder thereof.
 
e.         No Conflicts.  The execution, delivery and performance of this
Agreement and the other Trestle Documents by Trestle and MKM that are party
thereto and the consummation of the Transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Securities and the issuance
and reservation for issuance of the Underlying Shares) will not (i) conflict
with or result in a violation of any provision of the certificate of
incorporation, or articles of associate as amended (the “Articles”) of either of
Trestle or MKM or the by-laws, as amended, (the “By-laws”) of either Trestle or
MKM, or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement or instrument to which
any of Trestle or MKM is a Party or is otherwise bound or is a beneficiary, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal, state and foreign securities laws and regulations and
regulations of any self-regulatory organizations to which any of Trestle or MKM
or their its securities are subject) applicable to either of them or by which
any of their respective property or asset is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect).  Neither Trestle nor MKM is in violation of its Articles,
By-laws or other organizational documents and neither of them is in default (and
no event has occurred which with notice or lapse of time or both could put the
either of them in default) under, and neither Trestle nor MKM have taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which either of them is a Party or by which any of
their respective property or assets is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect.  The businesses of Trestle and MKM, if any, are not being conducted in
violation of any law, ordinance or regulation of any governmental entity
material to such businesses.  Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable laws of
the United States, neither Trestle nor MKM is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third Party, in order for the execution, delivery or performance
of any of its obligations under this Agreement and the other Trestle Documents
in accordance with the terms hereof or thereof, or to issue and sell the Notes,
Series A Preferred Stock, the Series B Preferred Stock and the Warrants in
accordance with the terms hereof and to issue the Conversion Shares upon
conversion of the Series A Preferred Stock and/or the Warrant Shares upon
exercise of the Warrants.  Except for the filing and effectiveness of the
Information Statement, and the filing with the Secretary of State of the State
of Delaware of the Trestle Certificate of Incorporation and the Series A
Certificate of Designations and Trestle Series B Certificate of Designations,
all consents, authorizations, orders, filings and registrations which either
Trestle or MKM is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.

 
- 16 -

--------------------------------------------------------------------------------

 

f.         Capitalization.   The authorized capital stock of Trestle consists of
1,500,000,000 shares of common stock, par value $0.001 per share and 5,000,000
shares of preferred stock, par value $0.001 per share.  As of the date of this
Memorandum, Trestle has 143,257,214 shares of Common Stock issued and
outstanding, but no shares of preferred stock issued or outstanding. In
addition, Trestle has outstanding warrants to purchase an aggregate of 816,014
shares of Common Stock at exercise prices ranging from $0.51 to $5.40 and
options to purchase 10,000 shares an exercise price of $67.50 per share Upon
filing the amended and restated Trestle Certificate of Incorporation, the
authorized capital stock of Trestle shall be (A) 1,500,000 shares of Trestle
Common Stock, $0.001 par value per share, and (B) 15,000,000 shares of Trestle
Preferred Stock, containing such rights, designations and privileges as the
board of directors of Trestle may, from time to time, designate.  Upon giving
effect to the Trestle Reverse Stock Split, there shall be issued and outstanding
703,794 shares of Trestle Common Stock issued and outstanding, owned by
approximately 83 shareholders of record, of which MKM shall own an aggregate of
approximately 563,000 shares of Trestle Common Stock.
 
g.         Financial Information.  Each Investor has been furnished balance
sheets and statements of operations of Trestle as of as of December 31, 2007 and
September 30, 2008, and for the respective fiscal year and nine month periods
then ended.
 
h.         Absence of Certain Changes.  Since September 30, 2008, there has been
no material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations or prospects of Trestle.
 
i.         Tax Status.  Trestle has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
MoqiZone Corporations have set aside on its Financial Statements provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its Financial Statements provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and none of the executive
officers of Trestle know of any basis for any such claim.  Trestle has not
executed a waiver with respect to the statute of limitations relating to the
assessment or collection of any foreign, federal, state or local tax.  None of
Trestle’s tax returns is presently being audited by any taxing authority.
 
j.         Permits; Compliance.  Trestle is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, the “Permits”), and there is no action pending or, to the
knowledge of any executive officer of Trestle, threatened regarding suspension
or cancellation of any of the Permits.  Trestle is not in conflict with, or in
default or violation of, any of the Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 
- 17 -

--------------------------------------------------------------------------------

 

k.         Business Activities.  As disclosed its Exchange Act Filings, Trestle
has been an inactive “shell” corporation and has conducted no active trade or
business.
 
l.         No Investment Company.  Neither Trestle or MKM is, and upon the
issuance and sale of the Securities as contemplated by this Agreement will be,
an “investment company” as defined under the Investment Company Act of 1940 (an
“Investment Company”); nor are they controlled by an Investment Company.
 
m.         Exchange Act Filings.    Trestle has fully and timely filed all
annual, quarterly and periodic reports (collectively, “Exchange Act Filings”)
required to be filed by it under the United States Securities and Exchange Act
of 1934, as amended (the “Exchange Act”), and is a fully-reporting company under
Section 12(g) of the Exchange Act.  The Trestle Common Stock is listed on the
FINRA "over-the-counter Bulletin Board (the “OTCBB”) and no stop order or notice
of suspension of trading of its Common Stock on the OTCBB has been received from
or threatened by any Person.
 
n.         General Solicitation.  Neither Trestle nor MKM nor any other Person
or entity authorized by Trestle or MKM to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Notes, the Series A Preferred Stock or the Warrants.  Neither the Company nor
any other person or entity authorized by the Company to act on its behalf has
engaged or will engage in any directed selling efforts in violation of the
requirements of Regulation S.
 
o.         Disclosure.  All information relating to or concerning Trestle and
MKM set forth in this Agreement and otherwise provided to the Investors in
connection with the transactions contemplated hereby is true and correct in all
material respects and has not omitted to state any material fact necessary in
order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to Trestle and MKM or its or
their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement but which has not been so publicly announced or disclosed.
 
4.           Information.
 
a.         Financial Information.  For so long as any of the Notes or Series A
Preferred Stock are outstanding, Trestle and the Company shall send the
following reports to each holder of the Notes (the “Holders”) the following:
 
(i)              At any time that Trestle or any of its Subsidiaries has a class
of securities registered under Section 12(b) or 12(g) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or is filing reports with the SEC
as required under Section 15(d) of the Exchange Act, then within three (3) days
after the filing with the SEC, a copy of its Annual Report on Form 10-K, its
Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K, provided,
however, if any such document is available on the SEC’s EDGAR Filing System then
the Company need not deliver a hard copy of such document to the Holders;

 
- 18 -

--------------------------------------------------------------------------------

 

(ii)              At any time that Trestle or the Company does not have a class
of securities registered under Section 12(b) or 12(g) of the Exchange Act and is
not required to file reports with the SEC as required under Section 15(d) of the
Exchange Act (“Non-Reporting Company”), then (A) within one hundred twenty (120)
days after the end of each of the fiscal years a consolidated audited balance
sheet for such fiscal year and the immediately preceding fiscal year, a
consolidated income statement for such fiscal year and the immediately preceding
two fiscal years, a consolidated cash flow statement for such fiscal year and
the immediately preceding two fiscals year and a consolidated shareholders’
equity statement for such fiscal year and the immediately preceding two fiscals
year, (B) within sixty (60) days after the end of each of the fiscal quarters
(other than a fiscal quarter which is also the end of the fiscal year of Trestle
and the Company) a consolidated unaudited balance sheet for such fiscal quarter,
a consolidated income statement for such fiscal quarter and a consolidated cash
flow statement for such fiscal quarter, in each case all in accordance with
GAAP, or generally accepted accounting principles, and each certified by the
Chief Executive Officer and Chief Financial Officer as fairly presenting, in all
material respects, the financial condition of the companies being reported on
and their results of operations, subject to, in the case of unaudited financial
statements, changes resulting from normal audit adjustments; and,
 
(iii)              promptly upon their becoming available, one copy of (A) each
report, notice or proxy statement sent by Trestle or its Subsidiaries to
securities holders generally, and (B) each registration statement, and each
prospectus and all amendments thereto filed by the Trestle or its Subsidiaries
with the SEC, provided, however, if any such document is available on the SEC’s
EDGAR Filing System then the Company need not deliver a hard copy of such
document to the Holders.
 
b.         Notices from Governmental Authorities.  Promptly, and in any event
within three (3) Business Days of receipt thereof, Trestle or the Company, as
applicable, shall deliver to each holder of the Notes or Series A Preferred
Stock copies of any notice from any governmental authority alleging a violation
of any order, ruling, statute or other law or regulation that could reasonably
be expected to have a Material Adverse Effect; and
 
5.           Conditions to the Company’s Obligation to Sell.  The obligation of
the Company to issue and sell the Notes and the Warrants to an Investor at each
of the Closings (including the Initial Closing) is subject to the satisfaction,
at or before the Initial Closing Date and each subsequent Closing Date of each
of the following conditions thereto, provided that these conditions are for
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
a.         The applicable Investor shall have executed this Agreement, the
Registration Rights Agreement, an Investor Questionnaire) in the form of annexed
to the Memorandum (the “Investor Questionnaire”) and if applicable, a Regulation
S Acknowledgment Form in the form of Exhibit “F” annexed hereto and made a part
hereof and delivered the same to the Company.
 
b.         The applicable Investor shall have delivered the Purchase Price in
accordance with Section 1(c) above.
 
c.         The representations and warranties of the applicable Investor shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the applicable Investor shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the applicable Investor at or prior to the Closing
Date.

 
- 19 -

--------------------------------------------------------------------------------

 

d.         No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
6.           Conditions to Each Investor’s Obligation to Purchase.  The
obligation of each Investor hereunder to purchase the Notes and the Warrants at
each of the Closings (including the Initial Closing) is subject to the
satisfaction, at or before the Initial Closing Date and each subsequent Closing
Date of each of the following conditions, provided that these conditions are for
such Investor’s sole benefit and may be waived by such Investor at any time in
its sole discretion:
 
a.         The Investors shall have received a copy of this Agreement, the
Registration Rights Agreement, and the Investor Questionnaire, duly executed by
all applicable Parties thereto (other than the Investor).
 
b.         The Company shall have delivered to such Investor duly executed Notes
(in such denominations as such Investor shall request) and Warrants in
accordance with Section 1(b) above.
 
 
c.           The representations and warranties of each of the MoqiZone Group,
Trestle and MKM shall be true and correct in all material respects (provided,
however, that such qualification shall only apply to representations or
warranties not otherwise qualified by materiality) as of the date when made and
as of the Closing Date as though made at such time (except for representations
and warranties that speak as of a specific date) and each of the Parties hereto
(other than the Investor) shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Parties at or
prior to the Closing Date.  Such Investor shall have received a certificate or
certificates, executed by the Chief Executive Officer and Chief Financial
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor or
its legal counsel.
 
d.           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
e.           No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.
 
f.           Share Exchange Agreements.  All of the transactions contemplated by
the MoqiZone Share Exchange Agreement and the Trestle Share Exchange Agreement
shall have been consummated as at the Initial Closing Date, and all of the
shares of Series B Preferred Stock authorized for issuance pursuant to the
Series B Certificate of Designations shall have been issued to the Company’s
shareholders, in exchange for 100% of the share capital of the Company.
 
g.           The Investors shall have received a certificate executed by the
Chief Executive Officer, dated as of the Closing Date, that the authorized,
issued and outstanding share capital of each of the MoqiZone Corporations as set
forth on Schedule 3(e) to this Agreement is accurate and complete.

 
- 20 -

--------------------------------------------------------------------------------

 

7.           Covenants.  The Parties hereto do hereby covenant and agree, as
applicable to such Party or Parties) as follows:
 
a.           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Units in the manner set forth in the Offering Memorandum.
 
b.           Authorization and Reservation of Shares.  Trestle shall at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of Underlying Shares of Trestle Common Stock to provide for the full
exercise of the outstanding Series A Preferred Stock, Series B Preferred Stock
and Warrants and issuance of the Conversion Shares and Warrant Shares in
connection therewith Except in the case of combinations of Common Stock (by any
reverse stock split, recapitalization, reorganization, reclassification or
otherwise), Trestle shall not reduce the number of shares of Trestle Common
Stock reserved for issuance upon exercise of the Warrants without the consent of
each Investor.
 
c.           Covenants of MoqiZone Group.   The Company and the Mobizone HK
Stockholders have each duly executed and delivered the MoqiZone Exchange
Agreement; and such MoqiZone Exchange Agreement remains in full force and
effect.  The Company’s shareholders and Trestle have each duly executed and
delivered the Trestle Exchange Agreement; and such Trestle Exchange Agreement
remains in full force and effect.  As a result of the transactions contemplated
by the MoqiZone Share Exchange Agreement and the Trestle Share Exchange
Agreement (collectively, the “Share Exchange Agreements”):
 
(i)           on the Initial Closing Date, the Company will own 100% of the
capital stock of Mobizone HK, and Mobizone HK will own 100% of the capital stock
of MoqiZone PRC; and
 
(ii)           upon consummation of the transactions contemplated by the Trestle
Exchange Agreement, Trestle will own 100% of the capital stock of the Company,
the Company will own 100% of the capital stock of Mobizone HK; and Mobizone HK
will own 100% of the capital stock of MoqiZone PRC.
 
d.           Covenants of the MoqiZone Group, Trestle and MKM.    Each member of
the MoqiZone Group and each of Trestle and MKM do hereby covenant and agree as
follows:
 
(i)           At the Initial Closing and the simultaneous closing of the
transactions under the Trestle Share Exchange Agreement, Trestle will issue to
the the Company’s stockholders all of the shares of Series B Preferred Stock,
against delivery of share certificates evidencing 100% of the share capital of
the Company.
(ii)           The 10,743,000 shares of Trestle Common Stock (the “Series B
Conversion Shares”) shall be issued to the Company’s stockholders immediately
following consummation of the Trestle Reverse Split, shall represent 95% of the
total number of issued and outstanding shares of Trestle Common Stock, on a
fully-diluted basis, as at the time of conversion.  The remaining 5% of the then
outstanding shares of Trestle Common Stock are publicly traded and are owned by
approximately 83 shareholders of record.
(iii)           At the Initial Closing and the simultaneous closing of the
transactions under the Trestle Share Exchange Agreement, all of the Company’s
stockholders who are members of the senior management of MoqiZone Group (the
“Management Group”) will deposit in an escrow account to be maintained by Leser
Hunter Taubman & Taubman, an aggregate of 900 shares of the Series B Preferred
Stock (to be automatically converted into 900,000 shares of Trestle Common
Stock).  Any Performance Shares distributable from the escrow to the Investors
(x) will be delivered to such Investors within ten (10) business days after the
final calculations with respect to the distribution of the Performance Shares
are made, and (y) will be distributed to the Investors pro-rata based by which
the amount of Units purchased by each Investor bears to the total number of
Units sold to all Investors. Performance Shares not distributed to the Investors
will be returned to the Management Group at the end of the Measuring Period.

 
- 21 -

--------------------------------------------------------------------------------

 

(iv)           Promptly following the earlier of completion of the Maximum
Offering or expiration of the Offering Period, Trestle will file with the
Securities and Exchange Commission (“SEC”) a Form 14C Information Statement
under the Securities Exchange Act of 1934, as amended, and upon the
effectiveness of such Information Statement and the expiration of the requisite
20 day period following mailing of such Information Statement to the Trestle
shareholders, Trestle will amend and restate the Trestle Certificate of
Incorporation to, among other things:
(A)           authorize for issuance 100,000,000 shares of Trestle Common Stock,
$0.001 par value per share, and 10,000,000 shares of Trestle preferred stock
(including the Series B Preferred Stock), containing such rights, preferences
and designations as the board of directors of Trestle may, from time to time
designate,
 
(B)           effect the Trestle Reverse Split; and
 
(C)           change the corporate name of Trestle to MoqiZone Holding
Corporation.
 
(v)           Each of the Company’s stockholders and the Trestle Principal
Stockholder do hereby covenant and agree to vote all of their shares of Trestle
Common Stock and shares of Trestle Series B Preferred Stock in favor of the
amended and restated Trestle Certificate of Incorporation, consummation of the
transactions contemplated by the Trestle Share Exchange Agreement, this
Agreement, the Exhibits hereto and all other transactions contemplated by this
Agreement and the Trestle Share Exchange Agreement (collectively, the
“Transactions”), and each of such Company stockholder and the Trestle Principal
Stockholder  have consented in writing to approve the amended and restated
Trestle Certificate of Incorporation, the Trestle Reverse Stock Split and the
other Transactions.
(vi)           Consummation of the Trestle Reverse Split shall occur as soon as
practicable following the earlier of consummation of the Maximum Offering or
expiration of the Offering Period, but in no event later than August 31, 2009.
(vii)           Following the Trestle Reverse Split and not later than ten days
following the automatic conversion of the Series B Preferred Stock into Series B
Conversion Shares:
(A)           all of the issued and outstanding Notes will automatically by
their terms be deemed cancelled,
 
(B)           all interest accrued on the Notes (at the rate of 8% per annum)
from the date of issuance to the date of cancellation will be paid at the
Company’s option, in cash or in a shares of Trestle Common Stock valued at $1.80
per share, and
 
(C)           each $1,000 principal amount of cancelled Notes will be exchanged
for one share of Series A Preferred Stock of Trestle.
 
(viii)           If all 800 Units are sold by the expiration of the Outside
Closing Date, a total of 8,000 shares of Series A Preferred Stock shall be
issued which shall be convertible into an aggregate of 4,444,444 shares of
Trestle Common Stock, subject to anti-dilution adjustment (the “Series A
Conversion Shares”).

 
- 22 -

--------------------------------------------------------------------------------

 

(ix)           In the event that, for any reason, the Trestle Reverse Split
shall not be consummated by August 31, 2009, effective as of September 1, 2009,
the principal face amount of each of the Notes issued to each Investor shall be
increased by 10% to 110% of the outstanding principal amount of such Notes as at
August 31, 2009.  Accordingly each $10,000 Note including in a Unit shall be
increased to $11,000 and the aggregate principal amount of all Notes issued upon
completion of the Offering Period shall have increased to $4,400,000 if only the
Minimum Offering is completed and up to $8,800,000 if all 800 Units and the
Maximum Offering is completed.  Thereafter, and commencing July 1, 2009, the
principal amount of the Notes, as so increased, shall be subject to further
increase in principal amount at the rate of one percent (1%) for each calendar
month (or part thereof) following August 2009 that the Trestle Reverse Split
shall not be consummated.  Such Notes, as so increased, shall, upon consummation
of the Trestle Reverse Split, thereafter be automatically cancelled and
exchanged for Series A Preferred Stock, at the rate of one share of Series A
Preferred Stock for each $1,000 of outstanding principal amount of Notes then
outstanding.
 
(x)           Each of the MoqiZone Group and Trestle and MKM shall use their
collective best efforts to complete the Trestle Reverse Split as soon as
practicable following the earlier of completion of the Maximum Offering or
expiration of the Offering Period.  The MoqiZone Group shall furnish to Trestle
all information required to be included in the Information Statement.
 
(xi)           Within four (4) business days of the Initial Closing Date, the
Company shall file with the SEC, a current report on Form 8-K, including the
audited financial statements of MoqiZone PRC as of December 31, 2007 and 2008,
and for the respective fiscal years then ended (the “MoqiZone Financial
Statements”) disclosing the material terms of the transactions contemplated
hereby.  The MoqiZone Financial Statements shall present fairly, in all material
respects, the assets and liabilities (whether accrued, absolute, contingent or
otherwise) of MoqiZone PRC, on a consolidated basis, as of the respective dates
thereof, and the results of operations and statement of cash flows of MoqiZone
PRC during the periods covered thereby, in all material respects and shall have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods indicated.
 
e.           Additional Covenants of MKM and Trestle.  By their execution of
this Agreement, MKM and Trestle do hereby jointly and severally covenant and
agree to
 
(i)           consummate the Trestle Exchange Agreement on the Initial Closing
Date;
 
(ii)           file the Form 14C Information Statement with the SEC not later
than three (3) business days following the Outside Closing Date and use its best
efforts to cause such Information Statement to be declared effective by the SEC
as soon as practicable thereafter;
 
(iii)           promptly (but in no event later than three (3) business days
after the expiration of the requisite 20 day period following mailing of such
Information Statement to the Trestle shareholders), file with the Secretary of
State of the State of Delaware the Trestle Certificate of Incorporation
contemplated by Section 7(d)(iv) above, and
 
(iv)           immediately after the filing of such Trestle Certificate of
Incorporation, file with the Secretary of State of the State of Delaware the
Series A Certificate of Designations and issue certificates evidencing the
Series A Preferred Stock to the Investors and the as soon as legally
permissible.
 
(v)           MKM has purchased from W Holdings LLC, pursuant to the terms of
the share purchase agreement, dated August 19, 2008 (the “Acquisition of Control
Agreement”) an aggregate of 114,605,772 shares of Trestle Common Stock, which
shall represent not less than eighty percent (80%) of the issued and outstanding
shares of Trestle voting capital stock as at the Initial Closing Date.

 
- 23 -

--------------------------------------------------------------------------------

 

f.                Covenants of the Investors.
 
(i)           By their execution of this Agreement, each of the Investors who
have executed this Agreement do hereby covenant and agree that upon the filing
of the Series A Certificate of Designation with the Secretary of State of the
State of Delaware, the Note issued to the Investor signatory hereto and all
other Notes issued to all of Investors in the offering of the Units shall
automatically, and without any further action on the part of the holder(s)
thereof, be deemed to be cancelled and the then outstanding principal amount of
such Notes shall be converted into and exchanged for that number of shares of
Company Series A Preferred Stock issuable to each Investor and all Investors as
shall be determined by dividing (x) the then outstanding principal amount of the
Notes owned by each Investor and all Investors, by (y) the $1,000 per share
Series A Preferred Stock Stated Value.
 
(ii)           By their execution of this Agreement, each of the Investors who
have executed this Agreement do hereby acknowledge that [  ] has acted as
exclusive placement agent in connection with the Offering and will receive cash
commissions equal to 8% of the gross proceeds of the Offering (a maximum of
$640,000), a 1% non-accountable expense allowance (a maximum of $80,000), a 1%
management fee and three year warrants to purchase that number of securities
equal to 10% of the aggregate number of securities issued pursuant to the
Memorandum (the “Placement Agent Warrants”).  The Placement Agent Warrants are
exercisable at $3.00 per share, and subject to the same anti-dilution
adjustments set forth in the Class A Warrants and Class B Warrants.  If all 800
Units are sold, the Placement Agents Warrants will entitle the Placement Agent
to purchase up to 888,888 shares of Common Stock.


g.           Registration of Registrable Securities.   Trestle shall register
under the Securities Act of 1933, as amended, all of the Conversion Shares and
Warrant Shares underlying the Series A Preferred Stock and Warrants issued to
the Investor under this Agreement, as well as all of the shares of common stock
underlying the Placement Agent Warrants, pursuant to the Registration Rights
Agreement annexed hereto as Exhibit “G” and made a part hereof.


h.           Over-Allotment Rights.    Notwithstanding anything to the contrary,
express or implied, contained in this Agreement, in order to cover
over-allotments in subscriptions received, the Company, Trestle and the
Placement Agent shall have the right to increase the Maximum Offering of 800
Units for $8,000,000 by as much as 50%, thereby offering and selling, on or
before the June 16, 2009 Outside Closing Date, up to as much as 1,200 Units for
$12,000,000.


8.           Events of Default.  An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:
 
a.         the Company defaults in the payment of the outstanding principal
amount of any Note when the same becomes due and payable on the Maturity Date
and such default has not been cured for fifteen (15) Business Days; or
 
b.         the Company or MobiZone Hong Kong defaults in the payment of any
interest on any Note for more than fifteen (15) Business Days after the same
becomes due and payable;
 
c.         the Company or MobiZone Hong Kong or Trestle defaults in the payment
of cash interest on any Note in connection with the cancellation of the Notes in
exchange for shares of Series A Preferred Stock; or
 
 
- 24 -

--------------------------------------------------------------------------------

 

d.         Any of the MoqiZone Group, Trestle or MKM defaults in the performance
of or compliance with any covenant contained in Section 7, and such default has
not been cured for twenty (20) Business Days after written notice of default is
given to the Company and Trestle; or
 
e.         any representation or warranty made by or on behalf of any of the
Parties (other than the Investors) in this Agreement or the other Documents or
in any writing furnished in connection with the transactions contemplated hereby
or thereby proves to have been false or incorrect in any material respect on the
date as of which made, and such condition has not been cured for twenty (20)
Business Days after written notice of default is given to the Company or
Trestle; or
 
f.         Trestle or any of the MoqiZone Corporations (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
g.         a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by Trestle or any of the MoqiZone
Corporations, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of Trestle or any of the
MoqiZone Corporations, or any such petition shall be filed against Trestle or
any of the MoqiZone Corporations and such petition shall not be dismissed within
three (3) months; or
 
h.         a final judgment or judgments for the payment of money in excess of
(U.S.) $1,000,000 are rendered against Trestle or one or more of the MoqiZone
Corporations, which judgments are not, within three (3) months after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within three (3) months after the expiration of such stay.
 
9.           Remedies on Default, Etc.
 
a.         Default Interest.  During any period that an Event of Default has
occurred and is continuing, (the “Default Interest”), the Company shall pay to
the holder thereof in cash as liquidated damages and not as a penalty, at the
rate equal to fifteen percent (15%) of the then outstanding principal amount of
Notes or outstanding Series A Preferred Stock Stated Value. Any Default Interest
which is not paid shall not bear any additional interest.
 
b.         Other Remedies.  If any Default or Event of Default has occurred and
is continuing, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
 
10.           Registration; Exchange; Substitution of Notes.
 
a.           Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.

 
- 25 -

--------------------------------------------------------------------------------

 

b.           Transfer and Exchange of Notes.  Upon surrender of any Note at the
principal executive office of the Company for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or his attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Company shall execute and deliver, at the Holder’s expense (except
as provided below), one or more new Notes (as requested by the holder thereof)
in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit “A.”  Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon.  Notes
shall not be transferred in denominations of less than $50,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $50,000.
 
c.           Replacement of Notes.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be notice from such
holder of such ownership and such loss, theft, destruction or mutilation), and
 
(i)              in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, (A) a Investor, or (B) other Person with a minimum net worth
of at least the then-outstanding principal amount of the Notes so lost, stolen,
destroyed or mutilated, then such Investor’s or other Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
 
(ii)              in the case of mutilation, upon surrender and cancellation
thereof, the Company at its own expense shall execute and deliver, in lieu
thereof, a new Note dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.
 
11.           Payment on Notes.
 
a.           Place of Payment.  Subject to Section 11(b), payments of principal
and interest becoming due and payable on the Notes shall be made in U.S. Dollars
at the principal office of the Company.  The Company may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Company in
such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
 
b,           Home Office Payment.  So long as an Investor or its nominee shall
be the holder of any Note, and notwithstanding anything contained in Section
11(a) or in such Note to the contrary, the Company will pay all sums becoming
due on such Note for principal and interest in U.S. Dollars and by the method
and at the address specified for such purpose below such Investor’s name on the
signature page hereto, or by such other method or at such other address as such
Investor shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Investor shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 11(a).
 
 
- 26 -

--------------------------------------------------------------------------------

 

c.           Allocation of Prepayment.  In the case of each partial prepayment
of the Notes, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
 
12.           Indemnification.
 
a.           Survival.  All representations, warranties and covenants in this
Agreement and the other Documents will survive the Closing for a period of one
(1) year.  The right to indemnification, payment of Damages (as defined below)
or other remedy based on such representations, warranties and covenants will not
be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty
or covenant.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, shall not affect the right to indemnification, payment of Damages, or
other remedy based on such representations, warranties and covenants.
 
b.           Indemnification.  Each of the Parties (other than the Investors),
on  one hand, and the Investors, on the other hand (collectively, the
“Indemnifying Parties”) will severally indemnify and hold harmless each other,
each of their officers, partners, managers, and all Persons who control (as such
term is defined under the Securities Act or the Exchange Act) such Investor or
the Collateral Agents (each an “Indemnified Party” and collectively the
“Indemnified Parties”), and will pay to the Indemnified Parties the amount of,
any loss, liability, claim, damage, expense, including costs of investigation
and defense and reasonable attorneys’ fees, (collectively, “Damages”) arising,
directly or indirectly, from or in connection with (i) any breach of any
material representation or warranty made by any of the Indemnifying Parties in
this Agreement or the other Documents, or (ii) any breach by any of the
Indemnifying Parties of any material covenant or obligation of any of the
Parties (other than the Investors) contained in the Notes, the Series A
Preferred Stock, the Warrants, or the Registration Rights Agreement.
 
c.           Time Limitations.  The Indemnifying Parties shall have no liability
(for indemnification or otherwise) with respect to any breach of any
representation or warranty, unless on or before the date one (1) year from the
Outside Closing Date, an Indemnified Party provides written notice of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by such Indemnified Party.
 
d.           Procedure for Indemnification.  If a claim is to be made against
any or all of the Indemnifying Parties under Section 12(b), the Indemnified
Party shall give notice to the Indemnifying Parties of such claim.  In the event
that the Indemnifying Party or Parties objects in writing to any claim for
Damages, the Indemnified Party and such Indemnifying Parties shall attempt in
good faith to resolve the dispute.  The remedies provided in this Section 12
will not be exclusive of or limit any other remedies that may be available to
the Investors.  When determining Damages under this Section 13, all materiality
qualifiers will be disregarded.
 
 
- 27 -

--------------------------------------------------------------------------------

 

13.           Amendment and Waiver.
 
a.           Requirements.  This Agreement and any other Document may be
amended, and the observance of any term hereof or thereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the holders of a majority of the then-outstanding principal amount
of the Notes or Series A Preferred Stock.
 
b.           Solicitation of Holders of Notes.  The Company will provide each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 13 to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.
 
c.           Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” or “the Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
 
d.           Notes Held by Company.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.
 
14.           Governing Law; Jury Trial.
 
a.           Governing Law.  The validity and interpretation of this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York.  Each of the parties hereto and their assigns hereby
consents to the exclusive jurisdiction and venue of the Courts of the State of
New York, located in the City and County of New York and the United States
District Court, Southern District, for the State of New York with respect to any
matter relating to this Agreement and performance of the parties’ obligations
hereunder, the documents and instruments executed and delivered concurrently
herewith or pursuant hereto and performance of the parties’ obligations
thereunder and each of the parties hereto hereby consents to the personal
jurisdiction of such courts and shall subject itself to such personal
jurisdiction.  Any action, suit or proceeding relating to such matters shall be
commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts.  The parties irrevocably waive the defense of
an inconvenient forum to the maintenance of such suit or proceeding.  Service of
process in any action, suit or proceeding relating to such matters may be made
and served within or outside the State of New York by registered or certified
mail to the parties and their representatives at their respective addresses
specified herein, provided that a reasonable time, not less than thirty (30)
days, is allowed for response.  Service of process may also be made in such
other manner as may be permissible under the applicable court rules.
 
 
- 28 -

--------------------------------------------------------------------------------

 

b.           Waiver of Jury Trial.  Each Party hereto hereby agrees to waive its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Agreement.  The scope of this waiver is intended to be all
encompassing of any disputes that may be filed in any court and that relate to
the subject mater of this Agreement, including without limitation contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims.  Each Party hereto acknowledges that this waiver is a material
inducement for each Party to enter into a business relationship, that each Party
has relied on this waiver in entering into this Agreement and that each Party
will continue to rely on this waiver in their related future dealings.  Each
Party further warrants and represents that it has reviewed this waiver with its
legal counsel, and that such Party knowingly and voluntarily waives its rights
to a jury trial following such consultation.  This waiver is irrevocable,
meaning that, notwithstanding anything herein to the contrary, it may not be
modified either orally or in writing, and this waiver shall apply to any
subsequent amendments, renewals and supplements or modifications to this
agreement.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
 
15.           Miscellaneous.
 
a.           Legal Representation and Waiver of Conflicts.   By their execution
of this Agreement, each of the Parties do hereby acknowledge that (A) Hodgson
Russ LLP has acted as United States counsel to the MoqiZone Group in connection
with the Offering and preparation of the Memorandum, this Agreement, the
Exhibits hereto and the Transactions contemplated hereby and thereby, but does
not represent any of the other Parties or any of their Affiliates in connection
with of the Memorandum, this Agreement, the Exhibits hereto or any of the
Transactions contemplated hereby or thereby; (B) Hodgson Russ LLP was introduced
to the MoqiZone Group by the Placement Agent in the Offering; and (C) Hodgson
Russ LLP has represented and may hereafter represent as legal counsel the
Placement Agent, or other entities introduced to it by the Placement Agent in
other transactions, unrelated to the Transactions contemplated hereby.  By their
execution of this Agreement, each of the Parties do hereby waive any actual or
perceived conflict(s) of interest in connection with the prior, existing and any
future business relationships between Hodgson Russ LLP and THE PLACEMENT
AGENT.  The Parties further acknowledge that (A) THE PLACEMENT AGENT has been
independently represented by Leser Hunter Taubman & Taubman and that Louis
Taubman, Esq. a member of such law firm is a principal equity owner of THE
PLACEMENT AGENT.  The Parties further acknowledge that the MoqiZone Group have
been separately represented as to matters involving the laws of the People’s
Republic of China by the Hun Kun Law Offices, Beijing, PRC.  Trestle and MKM
have been independently represented by Sichenzia Ross Friedman Ference LLP in
connection with this Agreement, the Exhibits hereto and the Transactions
contemplated hereby.  Each of the Investors covenants and agrees that it has
sought the services and advise of its or his own independent legal counsel in
connection with the review of this Agreement, the Exhibits hereto, the
Memorandum and the Transactions contemplated hereby and thereby, and has not
sought and is not relying upon the legal advise of either Hodgson Russ LLP, the
Hun Kun Law Offices, Leser Hunter Taubman & Taubman or Sichenzia Ross
Friedman Ference LLP.
 
b.           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
c.           Severability.  In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.

 
- 29 -

--------------------------------------------------------------------------------

 

d.           Entire Agreement; Amendments.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein.  No provision of this Agreement may
be waived or amended other than by an instrument in writing signed by the Party
to be charged with enforcement.
 
e.           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a Party.  The
addresses for such communications shall be:
 
If to the MoqiZone Group:
Mobizone Holdings Limited
 
Unit Nos. 301-02, New East Ocean Centre,
 
No. 9  Science Museum Road,
 
T.S.T., Kowloon, Hong Kong
 
Attn: Mr. Lawrence Cheung
 
Telephone: (852) 27238638
 
Facsimile: (852) 27237367
   
with copies to:
   
Hodgson Russ LLP
 
1540 Broadway, 24th Floor
 
New York, New York 10036
 
Attn: Stephen A. Weiss, Esq.
 
Telephone: (212) 751-4300 
 
Facsimile: (212) 751-0928 
If to Trestle:
Trestle Holdings, Inc.
 
____________________________
 
___________________________
 
__________________________
 
Attn:    ______________, Chief Executive Officer
 
Telephone: (___) ___-____
 
Facsimile: (___) ___-____
If to an Investor:
   
At the address of such Investor as is set forth immediately below his or its
name on the counterpart signature pages hereto, 

Each Party shall provide notice to all of the other parties of any change in
address.
 
f.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
of the Parties shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.  Notwithstanding the
foregoing, any Investor may assign its rights hereunder to any Person that
purchases any of the Securities in a private transaction from such Investor or
to any of its Affiliates without the consent of any other Parties hereto, so
long as such Investor provides notice of same to the Company.

 
- 30 -

--------------------------------------------------------------------------------

 

g.           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
h.           Further Assurances.  Each Party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
i.           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any Party.
 
j.           Remedies.  The Parties each acknowledge that a breach by any of
them of their respective obligations hereunder will cause irreparable harm to
the other Parties by vitiating the intent and purpose of the transaction
contemplated hereby.  Accordingly, each of the foregoing Parties acknowledges
that the remedy at law for a breach of its obligations under this Agreement will
be inadequate and agrees, in the event of a breach or threatened breach by any
of such Parties of the provisions of this Agreement, that the harmed Party shall
be entitled, in addition to all other available remedies at law or in equity, to
an injunction or injunctions restraining, preventing or curing any breach of
this Agreement and to enforce specifically the terms and provisions hereof,
without the necessity of showing economic loss and without any bond or other
security being required.
 
k.           Obligations Several Not Joint.  The obligations of each Investor
under this Agreement are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under this Agreement.  Nothing contained
herein, and no action taken by any Investor pursuant hereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional Party in any proceeding for such
purpose.  Each Investor has been represented by, or has had the opportunity to
be represented by, its own separate legal counsel in its review and negotiation
of all of the Documents.
 
l.           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party.  This Agreement, once executed by a Party, may be delivered to the
other Party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the Party so delivering this Agreement and such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof..

 
remainder of page intentionally left blank

 
- 31 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.
 
MOQIZONE HOLDINGS LIMITED
 
(a Cayman Islands corporation)
       
By:
   
   
Name:
   
   
Title:
   
         
MOBIZONE HOLDINGS LIMITED
 
(a Hong Kong corporation)
       
By:
   
   
Name:
   
   
Title:
   
                  LAWRENCE CHEUNG          
TRESTLE HOLDINGS, INC.
     
By:
   
   
Name:
   
   
Title:
   
         
MKM CAPITAL OPPORTUNITY FUND LTD.
       
By:
   
   
Name:
   
   
Title:
   
 


 
- 32 -

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE:




[PRINT NAME OR NAME OF ENTITY]




By:
   
 
Name:
   
 
Title:
   
 



IF AN ENTITY - JURISDICTION OF FORMATION:  __________________
ADDRESS:
Attn:
Facsimile:
Telephone:
Email:


With copies of notices to:
ADDRESS:
Attn:
Facsimile:
Telephone:
Email:


AGGREGATE SUBSCRIPTION AMOUNT:


Purchase Price: (U.S.)$__________


Principal Amount of Notes: Equal to Investor’s Purchase
Price              (U.S.)$__________


Number of Class A Warrants: Equal to 50% of the Principal Amount of Note divided
by $2.50 _________


Number of Class B Warrants:  Equal to 50% of the  Principal Amount of Note
divided $3.00 __________

 
- 33 -

--------------------------------------------------------------------------------

 

REGULATION S


RECIPIENT ACKNOWLEDGEMENT FORM


Each Investor purchasing Units pursuant to Regulation S under the Securities Act
of 1933, as amended must complete, sign and deliver this Regulation S Recipient
Acknowledgement Form (“Acknowledgment”) to the Company along with your Investor
Signature Page.


Mobizone Holdings
C/O



Ladies and Gentlemen:


 
1.
Regulation S Recipient.  I (sometimes referred to herein as the "Recipient")
hereby agree to receive Units pursuant to Regulation S (the shares of common
stock comprising such Units are referred to herein as the “Securities”) from
Mobizone Holdings, a Delaware corporation (the "Company”), on the terms and
conditions described herein and in the Securities Purchase Agreement dated June
1, 2009.



 
2.
Disclosure. (a) I understand that this offering is made outside the United
States and may not be made to any “U.S. person” as defined in Rule 902(k) under
the Securities Act of 1933, as amended (“Securities Act”) (a “Non-U.S.
Person”);  (b)  The Company may not register any transfer of the Securities not
made in accordance with Regulation S of the Securities Act (“Regulation S”),
pursuant to registration under the Securities Act, or pursuant to an available
exemption to registration; provided, however, that if the Securities are in
bearer form or foreign law prevents the Company from refusing to register the
Securities transfers, other reasonable procedures are implemented to prevent any
transfer of the Securities not made in accordance with the Provisions of
Regulation S.



 
3.
Investor Representations and Warranties. I acknowledge, represent and warrant
to, and agree with, the Company as follows:



 
(a)
(i) my principal address is outside the United States, (ii) I was located
outside the United States at the time any offer to buy the Securities was made
to me and at the time that the buy order was originated by me, and (iii) I am
not a “U.S. person” (as defined in Rule 902(k) under the Securities Act;



 
(b)
Any purchase of the Securities by me will be for my own account or for the
account of one or more other Non U.S. Persons located outside of the United
States at the time any offer to buy the Securities was made and at the time that
the buy order was originated by me;

 
(c)
I and any accounts for which I am acting are acquiring the Securities for
investment purposes and not with a view to distribution thereof or with any
present intention of offering or selling any of the Securities in violation of
the Securities Act;



 
(d)
I will not engage in hedging transactions involving the Securities unless in
compliance with the Securities Act;




 
- 34 -

--------------------------------------------------------------------------------

 

 
(e)
I  understand that the Securities are being offered in a transaction not
involving  any public offering within the United States within the meaning of
the Securities Act and that the Securities have not been registered under the
Securities Act and that the Securities will bear the following legend:



THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  FURTHER, HEDGING TRANSACTIONS WITH
REGARD TO THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.


 
(f)
I agree to resell the Securities only in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act or pursuant to
an available exemption from registration;



 
(g)
I acknowledge that you, the Company and others will rely upon my confirmation,
acknowledgments and agreements set forth herein and I agree to notify you
promptly if any of MY representations or warranties herein cease to be accurate
and complete; and,



 
(h)
I understand that the Company is entitled to rely upon this Acknowledgment and
is irrevocably authorized to produce this Acknowledgment or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 
(i)



Date:


__________________________
Investor Signature


___________________________
Investor Name (Please print)
 
 
- 35 -

--------------------------------------------------------------------------------

 